DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to compression and decompression of video image data.
With regards to claim 1, Chen (US 2019/0230350) discloses an encoder that encodes a picture to generate a coded stream (paragraph 30), the encoder comprising: 
circuitry (paragraph 167); and  
5a memory coupled to the circuitry (paragraph 167), wherein the circuitry performs, using the memory: 
generating a prediction image of a current block included in a current picture by referring to a first region included in a reference picture different from the current picture (paragraph 34);  
10operating a bi-directional optical flow process to correct the prediction image by referring to a second region included in the first region (paragraph 106); and 
encoding the current block based on the prediction image (last sentence of paragraph 30).  
The prior art, either singularly or in combination, does not disclose the limitation “operating a bi-directional optical flow process to correct the prediction image by referring to a second region included in the first region, and not operating the bi-directional optical flow process by referring to a third region not included in the first region; and encoding the current block based on the prediction image” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 
With regarding claim 3, Chen (US 2019/0230350) discloses a decoder that decodes a coded stream to generate a picture (paragraph 31), the decoder comprising: 
circuitry (paragraph 167); and 

generating a prediction image of a current block included in a current picture by referring to a first region included in a reference picture different 90from the current picture (paragraph 34); 
operating a bi-directional optical flow process to correct the prediction image by referring to a second region included in the first region (paragraph 106); and 
decoding the current block based on the prediction image (paragraph 31).  
The prior art, either singularly or in combination, does not disclose the limitation “operating a bi-directional optical flow process to correct the prediction image by referring to a second region included in the first region, and not operating the bi-directional optical flow process by referring to a third region not included in the first region; and decoding the current block based on the prediction image” of claim 3.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 3. 
With regards to claim 5, Chen (US 2019/0230350) discloses an encoding method for encoding a picture to generate a coded stream (paragraph 30), the encoding method comprising:  
15generating a prediction image of a current block included in a current picture by referring to a first region included in a reference picture different from the current picture (paragraph 34); 
operating a bi-directional optical flow process to correct the prediction image by referring to a second region included in the first region (paragraph 106); and 
encoding the current block based on the prediction image (last sentence of paragraph 30).  
The prior art, either singularly or in combination, does not disclose the limitation “operating a bi-directional optical flow process to correct the prediction image by referring to a second region included in the first region, and not operating the bi-directional optical flow process by referring to a third region not included in the first region; and encoding the current block based on the prediction image” of claim 5.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 5. 
With regards to claim 7, Chen (US 2019/0230350) discloses a decoding method for decoding a coded stream to generate a picture (paragraph 31), the decoding method comprising: 

operating a bi-directional optical flow process to correct the prediction image by referring to a second region included in the first region (paragraph 106); and 
decoding the current block based on the prediction image (paragraph 31).  
The prior art, either singularly or in combination, does not disclose the limitation “operating a bi-directional optical flow process to correct the prediction image by referring to a second region included in the first region, and not operating the bi-directional optical flow process by referring to a third region not included in the first region; and decoding the current block based on the prediction image” of claim 7.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488